DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 853361 (“Lewis”) in further view of US Pub 2200242938 (“Suzuki”).

As per claim 1 Lewis discloses an automated target selection system for worksite spotting locations, the system comprising [3;14-17 navigate a haul truck to a target destination… loading area, Fig. 11]:
a work machine configured with a receptacle for receiving a load from a loading machine [3;14-15 haul truck], Fig. 4 truck 404];
a position detection unit having at least one sensor, on-board the work machine, for generating a signal of a current position and heading of the work machine [3;6-7 using GPS and other geolocation technology to guide operators];
a display unit, on-board the work machine, for displaying a user interface including a plurality of operator-selectable spotting locations [3;31-37 user interface configured to display]; 
[3;31-37 navigation aid]:
receive the signal of the current position and heading from the position detection unit [3;31-37 position sensor to monitor progress of the haul truck along the calculated path, Fig. 11];
generate a list of spotting locations associated with one or more loading machines on a worksite [13;47-52 parameters of interest that are used to identify one or more loading target position around the shovel];
determine a Cartesian distance and a patch distance to each spotting location based on the signal of the current position and heading of the work machine [13;38-40 arrangement for navigation assistance, Fig. 4];
determine a selection database (recalled from object database) for each spotting location based on an operator input selection of the user interface [18;57-60 based upon the selected target, information describing the selected target is retrieved from the database, Fig. 5 (508)];
calculate a target score for each spotting location based on the corresponding Cartesian distance, path distance, and selection [22;11-16 path rated: by cost, being a longer route (lower rating), Fig. 8 find all target within a specified distance]; and
displaying an organized catalog of the spotting locations in the user interface based on the corresponding target score [Fig. 8 Display list of potential targets sorted by distance and match with vehicle status].
Lewis is not explicit to selection history.
Suzuki discloses using selection history for navigation selection [¶ 36 based on traveling history data of the driver].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Lewis with the teachings of Suzuki for purposes of further personalizing user intentions to better streamline control interactions by utilizing user past interactions for improved quality of user experience. 

As per claim 10 Lewis discloses a method for automated target selection system for worksite spotting locations, the method comprising [3;14-17 navigate a haul truck to a target destination… loading area, Fig. 8, Fig. 11]:
receiving a signal of a current position and heading from a position detection unit of a work machine [3;6-7 using GPS and other geolocation technology to guide operators, Fig. 5];
generating a list of spotting locations associated with one or more loading machines on a worksite [Fig. 5];
determining a Cartesian distance and a patch distance to each spotting location based on the signal of the current position and heading of the work machine;
determining a selection database (recalled from object database) for each spotting location based on an operator input selection of a user interface [18;57-60 based upon the selected target, information describing the selected target is retrieved from the database, Fig. 5 (508)];
[22;11-16 path rated: by cost, being a longer route (lower rating), Fig. 8 find all target within a specified distance]; and
displaying an organized catalog of the spotting locations in the user interface based on the corresponding target score [Fig. 8 Display list of potential targets sorted by distance and match with vehicle status].
Lewis is not explicit to selection history.
Suzuki discloses using selection history for navigation selection [¶ 36 based on traveling history data of the driver].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Lewis with the teachings of Suzuki for purposes of further personalizing user intentions to better streamline control interactions by utilizing user past interactions for improved quality of user experience. 

As per claim 17 Lewis discloses a haul machine comprising [3;14-15 haul truck], Fig. 4 truck 404]: 
a position detection unit having at least one sensor for generating a signal of a current position and heading of the work machine [3;14-17 navigate a haul truck to a target destination… loading area, Fig. 11];
a display unit for displaying a user interface including a plurality of operator-selectable graphical elements each associated with a spotting location [3;31-37 user interface configured to display]; 
a navigation controller configured to [3;31-37 navigation aid]: 
[3;31-37 position sensor to monitor progress of the haul truck along the calculated path, Fig. 11];
generate a list of spotting locations associated with one or more loading machines on a worksite [13;47-52 parameters of interest that are used to identify one or more loading target position around the shovel];
determine a Cartesian distance and a patch distance to each spotting location based on the signal of the current position and heading of the work machine [13;38-40 arrangement for navigation assistance, Fig. 4];
determine a selection database (recalled from object database) for each spotting location based on an operator input selection of the user interface [18;57-60 based upon the selected target, information describing the selected target is retrieved from the database, Fig. 5 (508)];
calculate a target score for each spotting location based on the corresponding Cartesian distance, path distance, and selection [22;11-16 path rated: by cost, being a longer route (lower rating), Fig. 8 find all target within a specified distance]; and
displaying an organized catalog of the spotting locations in the user interface based on the corresponding target score [Fig. 8 Display list of potential targets sorted by distance and match with vehicle status].
Lewis is not explicit to selection history.
Suzuki discloses using selection history for navigation selection [¶ 36 based on traveling history data of the driver].
Suzuki for purposes of further personalizing user intentions to better streamline control interactions by utilizing user past interactions for improved quality of user experience. 
As per claims 2, 11, and 18 Lewis discloses further wherein the target score is calculated based on a weighted combination of the Cartesian distance, path distance, and success criteria [21;10-11 algorithm for determining, 22;11-16 path rated: by cost, being a longer route (lower rating), Fig. 5 (508), Fig. 8 find all target within a specified distance].
Lewis is not explicit to selection history.
Suzuki discloses using selection history for navigation selection [¶ 36 based on traveling history data of the driver].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Lewis with the teachings of Suzuki for purposes of further personalizing user intentions to better streamline control interactions by utilizing user past interactions for improved quality of user experience. 
As per claims 3, 12, and 19 Lewis discloses further configured to: receive an electronic terrain map of the worksite [3;17-20 includes a distributed objects database… information describing hazards (obstacles), 21;12-15 path can be optimized based upon additional information describing the intermediate terrain, 21;26-29 based on minimizing surface ruts for worksite]; generate a travel path to each spotting location based on the electronic terrain map and the current position and heading of the work machine [21;10-15, Fig. 10,  Fig. 11]; and 
calculate the path distance based on the travel path [21;7-8 generates first path, Fig. 10,  Fig. 11].
As per claim 4 Lewis is not explicit to however Suzuki discloses further wherein the travel path is generated based on one or more clothoid curve segments [¶ 23 preferred  transition cure is a clothoid curve].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Lewis with the teachings of Suzuki for purposes of integrating geometric routing conditions to better streamline control interactions by utilizing environmental parameters for improved navigation efficiency. 
As per claims 5, 14, and 20 Lewis discloses further is configured to receive an operator input, store an input selection of the operator input as human, [18;57-60 based upon the selected target, information describing the selected target is retrieved from the database, Fig. 12.1202] and correlate the input selection controls with the operator-selectable spotting locations to determine proper trajectory controls [Fig. 12]. 
Lewis is not explicit to storing an input history of operator input and correlating the input history with the system determinations with the operator input history.
Suzuki discloses using stored history input of the operator input [¶ 36 based on traveling history data of the driver] and correlate the input history with the system determinations with the operator input history [¶ 36 based on traveling history data of the driver… and the endpoint of the predicted track maybe corrected based on the result].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Lewis with the teachings of Suzuki for purposes of further personalizing user intentions to better streamline control interactions by utilizing user past interactions for improved quality of user experience. 
As per claims 6 and 13 Lewis discloses further wherein the navigation controller generates the list of spotting locations based on a signal received from a source external to the worksite machine [Fig. 2-3], signal including a plurality of spotting locations each associated with at least one loading machine [7;42-45 system for aiding navigation of a vehicle to a particular target destination. …system includes a number of sensors, databases (either locally accessible or accessed via a wireless electronic comm. network, 18;65 static spot/predetermined dump spot].
As per claims 7 and 15 Lewis discloses further wherein the navigation controller is further configured to receive a work machine profile including at least one of work machine dimension, turning radius, machine work output capability, receptacle dimensions, payload capacity, tractive capacity, and braking capacity [15;55-60 vehicle condition data… vehicle’s performance characteristics such as turning radius…].
As per claim 8 Lewis discloses further wherein the target score is calculated based on the work machine profile [15; 36-38 based on vehicle condition monitor, 15;55-60 vehicle condition data, 20;49-52 identifies various performance characteristics of the vehicle, Fig. 11].
As per claims 9 and 16 Lewis discloses further wherein the navigation controller filters spotting locations in accordance with the work machine profile [17;31-35 bays(locations) are filtered depending on the vehicle characteristics, Fig. 8.802 Find all potential, active targets(spotting locations) within a specified distance from vehicle, compatible with vehicle status and assignment].

Additional Art to Consider
Pat. No. 10228232 titled, Operator Assistance System, includes a system with a controller that uses actual position and actual orientation of a machine on a worksite. From this information the system determines paths for the machine. This is similar to the Applicant’s invention in that system assists by uses machine parameters at a worksite to safely maneuver the machine to desired locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            


/TUAN C TO/Primary Examiner, Art Unit 3667